DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 12 November 2020.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 12 November 2020 regarding the double patenting rejection have been fully considered. The examiner has withdrawn the double patenting rejection in view of copending Application No. 16/008,918, but has maintained the double patenting rejection in view of copending Application No. 16/008,953 (Patent No. US10776246B2).

Applicant's arguments filed 12 November 2020 regarding the 35 U.S.C. 101 rejection for claims 1-20 have been fully considered but they are not persuasive.
i.	In the remarks, applicant argues that “Applicants respectfully disagree with this rejection and respectfully submit that the claimed embodiments are not directed to an abstract idea as the claim does not recite a judicial exception…First, Applicant’s submit that ‘generating, at a plurality of managed components of a distributed computer system, managed component relationship data…’, ‘transforming, by the service provider of the computer system, the managed component relationship data…’ and ‘generating, by the service provider of the computer system, the temporal topology graph…’ as recited in independent Claim 1, and the similar recitations of independent 
	The examiner respectfully disagrees. In the current office action, the examiner maintains that the claimed limitation of “transforming…the managed component relationship data” and “generating…the temporal topology graph” are limitations directed to a mental process. The new limitation of “generating…managed component relationship data” and the limitation of “generating…the temporal topology graph” are not considered to be mental processes; however, these limitations are insignificant pre and post-solution activities that will be discussed later on in this office action. The 2019 PEG states:
“If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind” (emphasis added).
Regarding the transforming the managed component relationship data limitation, the examiner respectfully points out that the claim does not contain any details that describe the algorithm or method used to transform the data, other than generic computer components. The transformation may be a relatively simple operation, such as looking at a list of relationships between elements of a computer system and imagining how they would connect as part of a mental evaluation step. For example, a person could reasonably be expected to evaluate information explaining how several elements communicate with each other, and imagine or draw using pen and paper a simple arrangement of the elements along with how they communicate. If information describing that three elements receive communications from, or are children of a fourth parent element, one of ordinary skill would reasonably be expected to be able to imagine how these elements would be arranged. Nowhere does the claim disclose any sort of transformation that could not be practically performed in the human mind, except for the 
Further, regarding the applicant’s citation of example 39, the examiner would point out that example 39 was drawn to a completely different invention and technology than the applicant’s invention, and the applicant gave no reasoning or rationale for why they thought example 39 was particularly relevant to the instant application. Example 39 describes collecting digital face images, applying transformations to digital facial images “including mirroring, rotating, smoothing, or contrast reduction”, and creating a training set of digital images for use in training a neural network. The examiner fails to find any similarities between the applicant’s claimed limitations and the limitations of example 39. Does the instant claim recite transformations similar to the mirroring, rotating, smoothing, or contrast reduction transformations of example 39? No, it does not; in fact, as noted above, the instant claim is silent as to the type of transformation being performed. Since example 39 is not particularly relevant to the instant application, the “reasons” why example 39 is not directed to an abstract idea do not apply to the instant application.
Therefore, the examiner maintains that the claimed limitation of “transforming…the managed component relationship data” to be directed to a mental process, and are therefore abstract, and the applicant’s argument is not persuasive.

ii.	Applicant further argues that “Moreover, Applicants note that independent claim 1 recites that the operations…are performed by a computer system, independent claim 11 recites a ‘non-transitory computer readable storage medium…’ and independent claim 20 recites a processor configured to…Therefore, Applicants respectfully submit that the claims do not cover a mental process, as asserted” (remarks, pages 10-11).
	The examiner respectfully disagrees. As stated above, the 2019 PEG states:
“If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind” (emphasis added).


iii.	Applicant further argues that “the claims integrate the recited judicial exception into a practical application and impose a meaningful limit on the judicial exception without monopolizing the judicial exception. As presented above, the claimed embodiments do not wholly preempt the use of a ‘temporal topology graph comprising the managed component relationship data based at least in part on the graphical data.’ Therefore, Applicants submit that the asserted judicial exception is integrated into a practical application, and this is not directed toward a judicial exception. Indeed, Applicants respectfully assert that the pending claims are not direct[ed] to an abstract idea. Specifically, Applicants asserts that the claims are not merely directed to…mental processes. In particular, these steps cannot be performed mentally. As the pending claims are tied to computer technology and the steps recited therein cannot be performed mentally, Applicants submit that the pending claims are not directed to an abstract idea” (remarks, page 11-12).
	The examiner respectfully disagrees. As cited by the applicant, the 2019 PEG states:
“In Prong two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (emphasis added).
	The examiner respectfully points out that the applicant’s argument amounts to a general allegation that the claim defines a patentable invention without specifically pointing out which 
“Adding insignificant extra-solution activity to the judicial exception-see MPEP 2106.05(g)”.
As will be explained in the rejection below, the examiner has found that the limitations of generating the managed component relationship data, and receiving the managed component relationship data are steps of mere data generation and gathering, the limitation of generating the temporal topology graph is an insignificant step of selecting information for collection, analysis, and display, and the limitation of maintaining the temporal topology graph is an insignificant step of mere data storage, which are all considered to be insignificant extra-solution activity in MPEP 2106.05(g). Since the applicant provided no argument as to why they believed these specific limitations were not insignificant extra-solution activity, the examiner maintains that they are, for the reasons put forth in the rejection below.
Since the examiner established that the claims are merely directed to mental processes but for recitation of generic computer components (see above), and do not integrate the claim as a whole into a practical application by reciting additional limitations that are not insignificant extra-solution activity (see above), the invention is directed to an abstract idea, and the applicant’s argument is not persuasive.

iv.	Applicant further argues that “the pending claims do contain an inventive concept…the pending claims recite a particular way of generating and transforming managed component relationship data into graphical data and generating a temporal topology graph comprising the managed component relationship data based at least in part on the graphical data by a computer 
The examiner respectfully disagrees. As discussed above, the limitation of transforming managed component relationship data into graphical data is considered a mental step of evaluation. Therefore, it is not an “additional element” that need to be considered in Step 2B for whether it amounts to an inventive concept, aka “significantly more.” Thus, the applicant’s argument that this limitation “amount to significantly more than the exception itself” is moot, as this limitation are the exception itself.
The additional elements of the claim include the aforementioned “generating…managed component relationship data”, “receiving…the managed component relationship data”, “generating…the temporal topology graph”, and “maintaining…the temporal topology graph”. Regarding the generating the managed component relationship data limitation, the examiner points out that McDowall (Pub. No.: US 2014/0280900), Greifeneder (Pub. No.: US 2016/0105350), and Liu (Pub. No.: US 2014/0355612) disclose similar concepts of generating component relationship data at nodes of a network, thus establishing that the claimed limitation was a well-understood, routine, and conventional activity that was known in the art at the time of the instant application (see the rejection below for further details). The receiving the managed component relationship data limitation is a step of receiving or transmitting data over a network, which is recognized by the courts as being a well-understood, routine, and conventional activity (See MPEP 2106.05 (d)). The generating the temporal topology graph limitation is a step that is again recited in at least McDowall, Greifeneder, and Liu, as well as Zhang (Pub. No.: US 2012/0036484), and is therefore also a well-understood, routine, and conventional activity that was known in the art at the time of the instant application (see the rejection below for further details). Finally, the maintaining the temporal topology graph limitation is a step of storing and retrieving information in memory, which is also recognized by the courts as being a well-understood, routine, and conventional activity (See MPEP 2106.05 (d)).

Therefore, none of the additional limitations amount to more than well-understood, routine, and conventional activity, and therefore, according to MPEP 2106.05 (d), they do not contain an inventive concept, and the applicant’s argument is not persuasive.

v.	Applicant further argues that “the combination of claim elements…generate a temporal topology graph in an unconventional way, and therefore include an inventive concept, rendering the claim eligible” (remarks, page 13).
The examiner respectfully disagrees. As established both above in response to the applicant’s arguments, as well as below in the rejection, the claim recites a judicial exception (mental process), and the additional elements amount to insignificant extra solution activity that is well-understood, routine, and conventional in the art. Specifically, the additional elements recite steps of receiving or transmitting data over a network, and storing and retrieving information in memory, which are recognized by the courts as being a well-understood, routine, and conventional activities (See MPEP 2106.05 (d)), and steps of generating component relationship information and generating topology graphs, which have been disclosed by multiple prior art 
Therefore, the combination of claim elements does not, as the applicant alleges, generate a temporal topology graph in an unconventional way, and the applicant’s argument is not persuasive.

Applicant's arguments filed 12 November 2020 regarding the 35 U.S.C. 103 rejection for claims 1-20 are moot because the arguments do not address the McDowall reference relied upon to teach the limitations at issue in the rejection of claims 1, and 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9-12, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 9 of U.S. Patent No. 10, 776,246 B2 (hereafter “the patent”).

Regarding claim 1 of the instant application, the following table highlights the differences between it and claims 1, and 4 of the patent.
Instant Application
The Patent
1. (Currently Amended) A computer-implemented method for generating a temporal topology graph of a computing environment, the method comprising: 

generating, at a plurality of managed components of a distributed computer system, managed component relationship data for the plurality of managed components, the managed component relationship data comprising parent/child information for a managed component of the plurality of managed components and temporal 

receiving, at a service provider of the distributed computer system, the managed component relationship data for the plurality of managed components of the computing environment; 

transforming, by the service provider of the distributed computer system, the managed component relationship data into graphical data of a temporal topology graph of the computing environment, wherein the temporal topology graph includes the moment in time for each instance of the managed component relationship data within the temporal topology graph; 

generating, by the service provider of the distributed computer system, the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data; and 

maintaining, by the service provider of the distributed computer system, the temporal topology graph for the computing environment.

presenting a temporal topology graph of a computing environment at a graphical user interface, the method comprising:

receiving, at a service provider, managed component relationship data for a plurality of managed components of a computing environment, the managed component relationship data comprising parent/child information for a managed component of the plurality of managed components at a moment in 

generating, at the service provider, a temporal topology graph of the computing environment comprising the plurality of managed components, wherein the temporal topology graph comprises the managed component relationship data for the plurality of managed components over an available time range;

accessing the temporal topology graph;
determining a selected time of the available time range for displaying a visualization of the temporal topology graph; and

displaying a visualization of the temporal topology graph of the computing environment at the selected time in a graphical user interface, wherein the visualization comprises a topology of the plurality of managed components and parent/child relationships interconnecting the 

4. The computer-implemented method of claim 1, wherein the temporal topology graph comprises graphical data based on the managed component relationship data.


	The patent does not explicitly claim:
	transforming, by the service provider of the distributed computer system, the managed component relationship data into graphical data of a temporal topology graph of the computing environment;
maintaining, by the service provider of the distributed computer system, the temporal topology graph for the computing environment.

	However, the patent does claim:
“The computer-implemented method of claim 1, wherein the temporal topology graph comprises graphical data based on the managed component relationship data.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have understood that in order for the temporal topology graph to comprise graphical data based on the managed component relationship data, there must be some sort of conversion or transformation that is performed using the managed component relationship data that produces the claimed graphical data, as the only information received by the system is the managed component relationship data. In other words, if the graphical data is not received from an outside source, then it must be generated from the received managed component relationship data, and this generation represents a type of transformation that is performed on or using the relationship data.
Further, the patent claims:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have understood that in order for the visualization of the temporally topology graph to be displayed for any length of time, the temporal topology graph must be maintained somewhere and in some way for the length of time. In other words, if the temporal topology graph of the patent was not maintained after being generated, it would be impossible to display a visualization of the graph, as it would not exist.
Therefore, claim 1 of the instant application is not patentably distinct from claims 1 and 4 of the patent.

Regarding claims 2, 9, and 10 of the instant application, they are rejected for being not patentably distinct over claims 2, 3, and 8 respectively of the patent. Tables comparing these claims have been omitted for the sake of brevity.

Regarding claims 11, 12, and 19 of the instant application, they are product claims that are not patentably distinct from claims 1, 2, 9, and 10 of the patent, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9, and 20 (line numbers correspond to claim 1),
i.	Lines 3-4, and lines 12-13: It is unclear as to whether the managed components are “of a distributed computer system” or if they are “of the computing environment” (i.e., Is there a difference between the computing environment and the distributed computer system? What is the relationship between the two?). For examination purposes, the examiner will interpret the distributed computer system to be the computing environment.

Regarding claims 2-8, and 10-19, they depend upon rejected claims and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim recites a method that generates a temporal topology graph of a computing environment based on received relationship data. A method is one of the four statutory categories of invention.
i.	In step 2A, prong 1 of the 101 analysis, the examiner has determined that the limitation of “transforming, by the service provider of the distributed computer system, the managed component relationship data into graphical data of a temporal topology graph of the computing environment, wherein the temporal topology graph includes the moment in time for each instance of the managed component relationship data within the temporal topology graph;” as drafted, is a process that, under the broadest reasonable interpretation, covers a mental process, but for recitation of generic computer components. That is, but for the “service provider”, “distributed computer system”, “managed components”, and “computing environment”, which are generic computer components, nothing in the claimed elements precludes the steps from reasonably being performed using pen or paper, or even within their own mind. Due to the breadth of the limitation, a person having ordinary skill in the art could reasonably be expected to be able to conceive of a topological layout on a piece of paper or even within their own mind illustrating received parent/child relationships of managed components to “transform the managed component relationship data into graphical data” as a step of evaluation and judgement. For example, a person could reasonably be expected to evaluate information explaining how several elements communicate with each other, and imagine or draw using pen and paper a simple arrangement of the elements along with how they communicate. If information describing that three elements receive communications from, or are children of a fourth parent element, one of ordinary skill would reasonably be expected to be able to imagine how these elements would be arranged. Observation, evaluation, and judgement steps are some of the concepts identified in the 2019 PEG as being mental processes. If claim limitations, under their broadest reasonable interpretation, covers performance of the limitation as a mental process, but for generic computer components, then if falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
ii.	In step 2A, prong 2 of the 101 analysis, the examiner has determined that the additional elements do not integrate this judicial exception into a practical application. The generic computer components identified above represent “mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea” (2019 PEG). Specifically, the “service provider”, “distributed computer system”, “managed components”, and “computing environment” are used as tools to implement and perform the abstract idea identified above, and therefore are not indicative of integration into a practical application, and further, are generating, at a plurality of managed components of a distributed computer system, managed component relationship data for the plurality of managed components, the managed component relationship data comprising parent/child information for a managed component of the plurality of managed components and temporal information at a moment in time, wherein the managed component relationship data is generated at each managed component of the plurality of managed components and is communicated from the plurality of managed components to the distributed computer system”, “receiving, at a service provider of the distributed computer system, the managed component relationship data for the plurality of managed components of the computing environment”, “generating, by the service provider of the distributed computer system, the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data” and “maintaining, by the service provider of the distributed computer system, the temporal topology graph for the computing environment” represent insignificant post solution activities that are not integrated into the claim as a whole, because they represent “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim” (MPEP 2106.05(g)). For example, the steps of generating managed component relationship data at a plurality of managed components, and communicating the relationship data to a service provider represents steps of mere data generation and gathering, which is identified as being an insignificant extra solution activity (MPEP 2106.05 (g)), specifically the example of “presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price” where both the generation and collection of the statistics (data, akin to managed component relationship data) are considered as mere data gathering). Further, the generating of a temporal topology graph limitation can be seen as a step of displaying collected and analyzed information, which is akin to “selecting information…for collection, analysis and display” which is identified as being an insignificant extra-solution activity (MPEP 2106.05 (g)), since generating a graph is understood to mean generating the graph on a display. Further, the maintaining limitation directed to an abstract idea.
iii.	In step 2B of the 101 analysis, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the steps of communicating managed component relation data comprising parent/child information to, and the receiving managed component relationship data at the distributed computer system identified above are merely steps of “receiving or transmitting data over a network”, which is recognized by the courts as being well-understood, routine, and conventional activity. The step of maintaining the graph identified above is merely a step of “storing and retrieving information in memory”, which, also is recognized by the courts as being well-understood, routine, and conventional activity. See MPEP 2106.05 (d) (II). Further, the steps of generating managed component relationship data at a plurality of managed components and generating the temporal topology graph are steps that are recognized by those of ordinary skill in the art as steps that are well-understood, routine, and conventional in the field. For example, McDowall (Pub. No.: US 2014/0280900) teaches an agent receiving topological updates from network elements ([0045], Lines 15-20), Greifeneder (Pub. No.: US 2016/0105350) teaches a monitoring node receiving topological information from agents of the managed components ([0060], Lines 1-3), and Liu (Pub. No.: US 2014/0355612) teaches receiving network topology data from network nodes ([0042], Lines 1-17). Further, McDowall teaches generating a topological graph ([0044], Lines 1-5), Greifeneder teaches updating a topological model ([0060], Lines 4-7), Liu teaches generating a network topology ([0042], Lines 1-17), and Zhang (Pub. No.: US 2012/0036484) teaches that current management systems generate and display hierarchical network topologies ([0004]). Thus, the steps of generating managed component relationship data the claim is not patent eligible.

Regarding claims 2-10, they are dependent upon rejected claim 1, and fail to resolve the deficiencies thereof by including additional elements that are sufficient to amount to significantly more than the judicial exception. For example, claims 2, and 3, describe generic computer components that make up elements of the judicial exception, and therefore the claim is considered to be an application of the abstract idea using generic computer components. Claims 4-8 describe a manifest used for filtering information. Since filtering data is considered a step of data analysis, this is akin to a step of analyzing collected data, which is identified as being an insignificant extra-solution activity. Claims 9 and 10 further describe the collected data, which has already been discussed above as being an insignificant extra-solution activity. Therefore, none of the claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and they are therefore not patent eligible.

Regarding claims 11-19, they are product claims that correspond to the method claims 1-10, and are therefore rejected for at least the same rationale.

Regarding claim 20, it is a system claim that corresponds to the method claims 1, 9, and 10, and is therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall Pub. No.: US 2014/0280900 A1 (hereafter “McDowall”), in view of Greifeneder et al. Pub. No.: US 2016/0105350 A1 (hereafter “Greifeneder”).

Greifeneder was cited in the previous PTO-892 dated 27 January 2020.

Regarding claim 1, McDowall teaches the invention substantially as claimed, including:
A computer-implemented method for generating a temporal topology graph of a computing environment ([0043], Lines 1-2: A method 300 to represent SDN enabled networks (i.e., “computing environments”) using a programmable graph model (i.e., “temporal topology graph”)), the method comprising: 
generating, at a plurality of managed components of a distributed computer system ([0017], Lines 8-10: SDN considers network hardware to be part of a distributed computational system), managed component relationship data for the plurality of managed components ([0045], Lines 15-20: At step 360, an agent is registered to receive updates from the network elements (i.e., “managed components”), such that state changes in the SDN enabled network are reflected in the graph. State changes in the underlying SDN enabled network may be reflected as events that may be subscribed to by the agent (i.e., network elements generate, and communicate, information used to create and update a topological model of the SDN enabled network)), the managed component relationship data comprising parent/child information for a managed component of the plurality of managed components and temporal information at a moment in time, wherein the managed component relationship data is generated at each managed component of the plurality of managed components and is communicated from the plurality of managed components to the distributed computer system ([0059], Lines 14-28: Each edge E1-E8 may be directional, however, for the sake of clarity, all edges are depicted as bi-directional. For example, E3 connecting nodes N2 and N9 may be uni-directional in that it only allows traffic flow from N2 and N9, but not vice versa (i.e., edges define real-time parent/child relationship information between nodes). As described above, the generated graph i.e., an agent of the distributed computerized system receives the information from the SDN nodes that defines parent/child relationships in real time)); 
receiving, at…the distributed computer system, the managed component relationship data for the plurality of managed components of the computing environment ([0045], Lines 15-17: At step 360, an agent is registered to receive updates from the network elements); 
transforming, by…the distributed computer system, the managed component relationship data into graphical data of a temporal topology graph of the computing environment…; generating, by…the distributed computer system, the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data ([0044], Lines 1-5: At step 340, a directed graph representing the network topology is generated. Generally, the nodes of the directed graph represent the network elements in the network, and edges of the directed graph represent interfaces between the network elements (i.e., nodes and edges represent graphical data, similar to the nodes and edges described in the applicant’s specification (see [0032]))); and 
maintaining, by…the distributed computer system, the temporal topology graph for the computing environment ([0031], Lines 12-15: The graph generator could store the graphs at a storage location in the cloud. Doing so allows a user to access this information from any computing system attached to a network connected to the cloud (e.g., the Internet)).

McDowall does not explicitly disclose:
receiving, at a service provider of the distributed computer system, the managed component relationship data…;
transforming, by the service provider of the distributed computer system, the managed component relationship data into graphical data…wherein the temporal topology graph includes the moment in time for each instance of the managed component relationship data within the temporal topology graph;
generating, by the service provider of the distributed computer system, the temporal topology graph…; and
maintaining, by the service provider of the distributed computer system, the temporal topology graph.

However, Greifeneder teaches:
receiving, at a service provider of the distributed computer system, the managed component relationship data ([0060], Lines 1-3: The topology data from OS agents 310 and virtualization agents 316 is received by a monitoring node 329, which forwards it to the topology processor 331. [0022], Lines 1-6: FIG. 3 provides a block diagram of data center infrastructure monitored by different agent types, the different agent types providing monitoring data describing different topological aspects of the monitored data center. The monitoring data is processed by a monitoring node to create an integrated topology model of the monitored data center (i.e., the data center, of which the monitoring node 329 is a part of, provides application functionality services (see [0003]) and is therefore considered to be a “service provider”))…;
transforming, by the service provider of the distributed computer system, the managed component relationship data into graphical data ([0060], Lines 4-7: The topology processor 331 processes the received topology data and updates the integrated topology model stored in the topology repository to reflect the topology changes reported by received topology data (i.e., topology data is processed, or “transformed” into a topology model, or “graphical data”))… wherein the temporal topology graph includes the moment in time for each instance of the managed component relationship data within the temporal topology graph ([0126], Lines 5-17: On creation of such topology records 801, 810, 820, the creation timestamp may be captured and stored as part of the topology record indicating the point in time (i.e., “moment in time”) when it was monitored the first time. On each update of a topology record, the update timestamp may be captured and stored as part of the topological entity to indicate that the specific topological entity was available at the specific point and time. i.e., each topological entity includes the updated creation timestamp));
generating, by the service provider of the distributed computer system, the temporal topology graph ([0198], Lines 5-7: The query result may be used by the analysis and visualization module 339 (i.e., according to Fig. 3, visualization module 339 is part of the monitoring node 329) to provide a visualization of a topology layer as shown in FIG. 1)…; and
maintaining, by the service provider of the distributed computer system, the temporal topology graph (0060], Lines 4-7: The topology processor 331 processes the received topology data and updates the integrated topology model stored in the topology repository to reflect the topology changes reported by received topology data (i.e., the monitoring node, of which topology processor 331 is a part of, stores, or “maintains” the topology model data in the repository)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Greifeneder’s teaching of a service provider that generates a topological model and includes timestamps for instances of components in the topological model, and maintaining the data that makes up the topological models at a provider of the data center, with McDowall’s teaching of a dynamically updating topology diagram, with a reasonable expectation of success, since they are analogous network topology modeling systems that similarly generate visualizations of network layouts. Such a combination results in a system that generates network topology models, as in McDowall, which include timestamps, and maintains historical models in a service provider, as in Greifeneder. One of ordinary skill would have been motivated to make this combination so that the historical development of the topology of a datacenter can be viewed and searched based on timestamp (Greifeneder [0045], Lines 15-20).

Regarding claim 2, McDowall teaches:
the computing environment is a datacenter ([0018], Lines 1-6: Manage network elements and their attributes…e.g., a group of routing and switching elements within a data center) and the plurality of managed components comprises hardware components and virtual components of the datacenter ([0043], Lines 10-11: The network elements may be physical as well as virtual network elements).

Regarding claim 9, Greifeneder teaches:
an instance of the managed component relationship data is generated at the computing environment responsive to a change in topology of the plurality of managed components of the computing environment ([0126], Lines 5-12: On creation of such topology records 801,810, and 820, the creation timestamp may be captured and stored as port of the topology record…On each update of a topology record (i.e., when topology is changed, or updated), the update timestamp may be captured and stored as part of the topological entity to indicate that the specific topological entity was available at the specific point in time (i.e., a topological entity becoming “available” indicates a change to the topology)).

Regarding claim 10, Greifeneder teaches:
receiving event data for the plurality of managed components of the computing environment ([0041], Lines 4-7: Monitoring data describing individual entities or events (i.e., event data of the entities of the topology is monitored, or collected and maintained), like individual processes executed by operating systems or transaction executions is grouped or split to form topology relevant entities).

Regarding claims 11, 12, and 19, they are product claims that are not patentably distinct over the method claims 1, 2, 9, and 10, and are therefore rejected for at least the same rationale.

Regarding claim 20, it is a system claim that is not patentably distinct over combination of method claims 1, 9, and 10 respectively, and is therefore rejected for at least the same rationale.

Claims 3-5, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall, in view of Greifeneder, as applied to claims 1 and 11 above, and in further view of Madhu et al. Pub. No.: US 2016/0048408 A1 (hereafter “Madhu”).

Madhu was cited in the previous PTO-892 dated 27 January 2020.

Regarding claim 3, Greifeneder teaches:
the managed component relationship data is received from a collector…residing within the computing environment ([0055], Lines 1-6: OS agents 310 (i.e., “collectors”) evaluate process metadata describing the processes running on the operating system to identify the functionality provided by individual processes, group processes providing the same or similar functionality into process groups and report the identified process groups in form of topology data 319 to a monitoring node 329).

The combination of McDowall, and Greifeneder does not explicitly disclose:
a collector virtual appliance.

However, Madhu teaches:
a collector virtual appliance ([0066], Lines 3-16: Each virtual appliance may be assigned services such as…metadata collection…Metadata collection may be used to discover (i.e., collect) and map topology (i.e., component relationship data) of a local environment or infrastructure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Madhu’s teaching of virtual appliances that collect topology, with the combination of McDowall, and Greifeneder’s teaching of storage devices of the data source layer storing node information, with a reasonable expectation of success, since they are analogous data center management systems that similarly collect topological information about the data center. Such a combination results in a system that receives data center topological information, as in Greifeneder, from virtual appliances which collect the information, as in Madhu. One of ordinary skill would have been motivated to make this combination to utilize a service oriented architecture to deploy the needed data collection services (Madhu [0066]), which provides benefits in both cost and effectiveness.

Regarding claim 4, Greifeneder teaches:
the collector virtual appliance maintains a manifest for filtering the managed component relationship data of the computing environment from operational data of the computing environment ([0079], Lines 1-6: An OS agent 310 contains a process monitoring module 612 which uses available operating system data describing currently running processes, conceptually described e.g. in form of an OS process table 631, to monitor processes that are currently running on the monitored operating system. Lines 26-32: The process monitor 612 cyclically fetches 627 the data from the OS process table 631 and uses a process filter 626 to remove processes from the data fetched from the OS process table 631 that are not relevant for the topology of the monitored system. Filtering may be black and white list based to remove unwanted processes (i.e., black and white lists represent “manifests” maintained by the process monitoring module of the OS agent that are used to filter data from “service processes” arranged in dependency relationships (see [0007-0008]), and thus, the process monitoring module filters “relationship data” relevant to the topology of the system from the overall “operational data”)).

Regarding claim 5, Greifeneder teaches:
the manifest is extensible and configurable by the service provider ([0079], Lines 26-32: The process monitor 612 cyclically fetches 627 the data from the OS process table 631 and uses a process filter 626 to remove processes from the data fetched from the OS process table 631 that are not relevant for the topology of the monitored system. Filtering may be black and white list based to remove unwanted processes (i.e., filtering with the distributed service provider system is based on a configurable black and white list, and therefore “extensible” according to [0087] of the specification)).

Regarding claims 13-15, they are product claims that correspond to the method claims 3-6, and are therefore rejected for at least the same rationale.

Claims 6-8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall, in view of Greifeneder, in view of Madhu, as applied to claims 4 and 14 above, and in further view of Lin Pub. No.: US 2010/0122270 A1 (hereafter “Lin”).

Lin was cited in the previous PTO-892 dated 11 August 2020.

Regarding claim 6, while Greifeneder teaches a manifest used by a collector appliance to filter topological relationship information, and Madhu teaches a collector virtual appliance, the combination of McDowall, Greifeneder, and Madhu does not explicitly teach:
receiving an update to the manifest, wherein the update comprises a change in the managed component relationship data to be collected at the collector virtual appliance of the computing environment.

However, Lin teaches:
receiving an update to the manifest, wherein the update comprises a change in the…data to be collected at the collector…of the computing environment (Claim 15, Lines 6-11: The computer program, when executed by the monitoring device (i.e., “collector”) causes the monitoring device to perform the following steps:…retrieving filtering criteria from the storage unit (i.e., in retrieving the filtering criteria, updated filtering criteria is “received” at the monitoring device)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Lin’s teaching of a monitoring device that receives updated filtering criteria with which to filter data, with the combination of McDowall, Greifeneder, and Madhu’s teaching of a collector virtual appliance that filters topology data based on a manifest, with a reasonable expectation of success, since they are analogous data filtering systems that similarly filter data based on a set of criteria. Such a combination results in a collector virtual appliance, as in Madhu, that filters topological relationship data using filtering criteria, as in Greifeneder, and that updates filtering criteria by receiving updated current filtering criteria from a storage unit, as in Lin. One of ordinary skill would have been motivated to 

Regarding claim 7, while Greifeneder teaches a manifest used by a collector appliance to filter topological information, and Madhu teaches a collector virtual appliance, the combination of McDowall, Greifeneder, and Madhu does not explicitly teach:
communicating an update of the manifest to the collector virtual appliance.

However, Lin teaches:
communicating an update of the manifest to the collector (Claim 15, Lines 6-11: The computer program, when executed by the monitoring device (i.e., “collector appliance”) causes the monitoring device to perform the following steps:…retrieving filtering criteria from the storage unit (i.e., in retrieving the filtering criteria, updated filtering criteria is “communicated” to the monitoring device))...

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Lin’s teaching of a monitoring device that receives updated filtering criteria with which to filter data, with the combination of McDowall, Greifeneder, and Madhu’s teaching of a collector virtual appliance that filters topology data based on a manifest, with a reasonable expectation of success, since they are analogous data filtering systems that similarly filter data based on a set of criteria. Such a combination results in a collector virtual appliance, as in Madhu, that filters topological relationship data using filtering criteria, as in Greifeneder, and that updates filtering criteria by receiving updated current filtering criteria from a storage unit, as in Lin. One of ordinary skill would have been motivated to make this combination so that the actual-resource-instance-manual-selection engine maintains the most up to date filter criteria.

Regarding claim 8, Lin teaches:
receiving a request from the collector…for any available updates to the manifest (Claim 15, Lines 6-11: The computer program, when executed by the monitoring device causes the monitoring i.e., the monitoring device initiates retrieval of the updated filtering criteria by requesting the updated criteria)). 

Regarding claims 16-18, they are product claims that correspond to the method claims 6-8, and are therefore rejected for at least the same rationale.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195